                                                                                        Fl,LED
                             In the United States District Court
                          For the Eastern District of North Carolina                   JUN 0 1 2020
                                      Northern Division                            PETER A. MOORE, JR., CLERK
                                                                                    US Dl~OURT, EONC
                                                                                  IY           .   -d   DEP CU<
                                           No.   of:o2£J-ttl... 30-/t,O

JENNIFER KING                                      .   )
Plaintiff,                                             )
                                                        ) COMPLAINT FOR:
v.                                                      )   1) Quiet Title
                                                        )   2) Resolution of Boundary
                                                        )      Dispute; decree establishing
U.S. FISH AND WILDLIFE SERVICE,                         )      accurate measurements of
Defendant.                                              )      quantity of real interests for
                                                        )      all involved interest holders:
                                                        )      number of acres and
                                                        )      boundary lines
                                                       ·)   3) Declaration to rights
                                                       )
                                                       )
                                                       )
                                                       )
                                                                    \/

1. Plaintiff Jennifer is, and at all times mentioned in this complaint was, a resident of 3073

Huntington Dr., Spartanburg, SC 29302.


2. Defendant is, and at all times mentioned in this complaint was, an agency of the U.S. Federal

Government within the U.S. Department of the Interior dedicated to the management of fish,

wildlife, and natural habitats.


3. Jurisdiction in this court is based on real property located in Tyrrell County, North Carolina.


                           The acts complained of in this suit concern:


4. Plaintiff is the owner of a one-third undivided interest of a reservation made by B. J. Baldwin

of a one-fourth undivided interest in and to gas, oil, and other minerals, as set out by the

instrument dated March 15, 1968, and recorded in Book 123, Page 281 of the Tyrrell County



          Case 2:20-cv-00030-BO Document 1 Filed 06/01/20 Page 1 of 10
Registry [Exhibit A]. Plaintiff, along with her surviving siblings, collectively own 100% of this

one-fourth undivided interest. The instrument, [Exhibit A], contains a legal description of the

property, which describes the mineral interest as being comprised of two tracts, each measuring

4,056 acres, one of said tracts being Registered Estate No. 294 and the other of said tracts being

Registered Estate 296, attached hereto as [Exhibits B and C] attached this complaint. The

numbers 294 and 296 are the current Registered Estate numbers; the Registered Estate numbers

for this particular tract of land have changed over time, as this particular tract has been conveyed

several times. Plaintiffs mineral interest appears as a reservation in all conveyances of the lands

contained in these two registered estates subsequent to March 15, 1968, this date being the date

of execution of the instrument providing for the mineral interest in and !o the 8,112 acre tract.


5. In October 2018, Plaintiff submitted a request pursuant to the Freedom oflnformation Act

(FOIA) demanding that the Defendant release information regarding this tract, as well as the

formal legal opinions which have been issued. Plaintiff submits the following three documents

were obtained under this FOIA request:

    •   [Exhibit D] - dated August 1st, 2000

    •   [Exhibit E] - dated September 2nd, 2016

    •   [Exhibit F] - dated October 22nd, 2018



[Exhibits D, E and F] summarize the comprehensive chains oftitle for the tracts that comprise

the original 12,112 acre tract. [Exhibit K] is attached hereto, which is an official survey that

provides a visual depiction of the 8,112 acres found in [Exhibits Band C].

Also attached is [Exhibit G-1] which is a survey showing the Westernmost 3,000 acres of the

original 12,112 acre tract; [Exhibit G-2] is also attached and is the same survey as [Exhibit G-1 ],



          Case 2:20-cv-00030-BO Document 1 Filed 06/01/20 Page 2 of 10
but with the addition of Western Road which is a road that crosses through the Westernmost

portion of the original 12,112 acre tract.


6. Plaintiff contends the rights provided by [Exhibit A], as w~ll as [Exhibits Band C], as well as

the reservation listed in each conveyance of this tract, are in and to a mineral interest which lies

beneath 8, 112 acres of surface land, ergo, Plaintiffs mineral interest is a percentage of 8, 112

acres [one-third of the undivided 25% mineral interest in an to 8,112 acres]. Plaintiff

acknowledges said surface land is owned by Defendant and does not contest Defendant's

ownership of 8,112 acres of surface land.


7. Defendant contends [Exhibits B and C] provide title for 9, 112 acres, due to a particular

reference in the metes-and-bounds legal description appearing in these instruments. The 1,000

acre tract (which adjoins the 8,112 acre tract along the Western boundary) is the land which is

being disputed.


8. Ultimately, 11,112 acres of the original 12,112 acre estate were conveyed and now belong to

Defendant, and there is a traceable chain of title. Defendant makes reference to the legal

description of [Exhibits Band C] (the 8,112 acre tract), which describes the Western boundary of

the 8,112 acre tract as adjoining to the "J.M. Robinson land" and running thence with the

Eastern boundary of the J.M. Robinson property.


The reference to the J. M. Robinson line within these two instruments is inaccurate, as

neither Plaintiff nor Defendant are able to find record of J. M. Robinson ever having title

to the 1,000 acres immediately to the west of the 8,112 acre tract.




          Case 2:20-cv-00030-BO Document 1 Filed 06/01/20 Page 3 of 10
9. As mentioned in [Exhibit E], J.M. Robinson did, for a brief period oftime, own the

Westernmost 3,000 acres of the original 12,112 acre tract. Defendant asserts that this reference to

the J.M. Robinson tract in the metes and bounds to the 8,112 acre legal description provides title

for 9,112 acres instead of 8,112 acres, and contends that the reference to "J.M. Robinson land"

as being the adjoining lands to the Western boundary to the 8,112 acre tract, has priority relative

to the calls to course and distance, being that the J.M. Robinson line, in Defendant's words,

is the "established monument." An email from John Doney, Attorney-Advisor with the U.S.

DOI, succinctly summarizes this assertion and is attached hereto as [Exhibit I].


10. Defendant contends, whether in error or not, the established property line of the J.M.

Robinson tract used as a reference point in the legal description for [Exhibits Band C] provides

Defendant with title to additional 1,000 acres not conveyed through [Exhibits Band C]. From the

map shown in [Exhibit G-1 & G-2], Defendant is claiming the Western boundary of [Exhibits B

and C] is the same as the line which divides 3,000 acres from the other 9,112 acres.


11. Plaintiff asserts, the legal description within [Exhibits B and C] (as well as virtually every

instrument describing these lands) both utilize the specific language containing: " ... the

intersection of the Northwest Fork and Southwest Fork ofAlligator River .. ."as a reference

point; this reference point being more permanent in nature than reference to the "J.M. Robinson

land" as a point of reference.
 '



Plaintiff further asserts, using the intersection ofNW and SW Forks of Alligator river as an

indisputable monument and reference in the metes and bounds, that [Exhibits Band C],

combined, only contain 8,112 acres.




          Case 2:20-cv-00030-BO Document 1 Filed 06/01/20 Page 4 of 10
12. Plaintiff acknowledges multiple conveyances of aforementioned 8,112 acre tract between

1941 and 1990. Plaintiff calls into the question the validity of Defendant's 9,112 acre assertion,

since none of the parties involved in the conveyances spanning 49 years ever mentioned such a

discrepancy that would be consistent with Defendant's assertion. In other words, the parties

involved in the multiple conveyances over the years never asserted the rights provided by

[Exhibits Band C] provide for 9,112 acres. Each conveyance provides rights for an 8,112 acre

tract, until a point in time when Defendant acquired said lands, at which' point Defendant asserts

these registered estates provide title to 9, 112 acres.


13. In 1955, there was a Tyrrell County Superior Court decree, attached hereto as [Exhibit J],

which ordered the issuance of new certificates of title to W. G. Fields, noting the comers of the

8,112 acre property have been measured and duly noted. A result ofthis decree is a specified

delineation and description of the boundaries, having been duly measured and noted, describing

the Western 3,000 acre tract and the Eastern 8, 112 acre tract, both of said tracts being part of the

original 12,112 acre tract as described in Registered Estate 7 from (Torrens Book 1, Page 32)

being the same 12,112 acre tract a~ discussed above.


14. In Deedbook 96, Page 494, the legal description specifies: " ...... in Deed Book 94 Page 87,

containing 12,112 acres, excepting, however, the 4,000 acres on the Western end thereof which

has heretofore been conveyed by said Meekins to T. D. Harris." This, among other relevant facts,

provides a specific delineation between the Easternmost 8,112 acres and the Westernmost 4,000

acres of the original 12,112 acre tract.


15. All of the legal descriptions mentioned in preceding paragraphs in this document describe the

boundaries of the 8,112 acre tract from "right to left" (East to West), with the beginning point at



          Case 2:20-cv-00030-BO Document 1 Filed 06/01/20 Page 5 of 10
the intersection of NW and SW forks of Alligator River. More importantly, however, there were

some conveyances in which the legal description for the 8,112 acre tract goes from "left to right"

(West to East). For example, the conveyance in Book 102 Page 168 describes the 8,112 acre tract

as the following:


       "Beginning at a point 14,584 feet Eastwardly from the East line of the lands of the John

L. Roper Lumber Co., thence South 89 degrees East to the Northwest fork of Alligator River;

thence Southwardly along said Fork and along the lands formerly belonging to S. A. Morris and

S. A. Newton to the Northeast comer of a tract of land which was conveyed to T. D. Harris by T,

S. Meekins on the   13th   day of March, 1943; thence Northwardly along the line of the said Harris

tract to the point of beginning, containing 8,112 acres, more or less, and being the eastern portion

of one of the tracts of land which was conveyed to T. S. Meekins by Richmond Cedar Works and

State Plants Bank & Trust Company on July 21, 1941."


As previously mentioned, Defendant asserts that the legal description for the 8,112 acre tract

(which moves froin "right to left") describes the W estem boundary of [Exhibits B and C] as

running along the J. M. Robinson line. The legal description in the preceding paragraph begins

along the Western boundary of [Exhibits B and C] and moves "left to right" and once again,

describes 8,112 acres. This challenges the Defendant's assertion since the point of beginning, as

described in the preceding paragraph, specifies the Western boundary of [Exhibits B and C] at a

point which is different from the lands of J.M. Robinson.


The point of beginning in this legal description begins on the Western boundary of the 8,112

acres, and the point of beginning is located 14,584 feet East of the John L. Roper tract, and the

14,584 feet distance between these two tracts is comprised of the Westernmost 4,000 acres of the



          Case 2:20-cv-00030-BO Document 1 Filed 06/01/20 Page 6 of 10
original 12,112 acre tract, further delineating the 8,112 acre tract from the lands west of it.

14,582 divided by 4 = 3,646 feet, which is the length of the Southern boundary of each 1,000
                                                                                                  r-
acre tract, of which there are four, to the West of the 8,112 acre tract.
                                                                 l


16. Plaintiff has considered Defendant's assertion, and concludes Defendant has offered no

evidence to support their claim other than the reference to the J. M. Robinson land as being the

Western boundary of [Exhibits B and C].


17. In November of 1965, John F. and Louise Moore conveyed the 1,000 acres in question to

Stanley Goedell through two Special Warranty Deeds, each containing 500 acres. There is no

record detailing Mr. and Mrs. Moore as grantees to this tract. )Tyrrell County Tax Assessor shows

record of tenants having paid taxes on these lands for several years, as well as several years of

unpaid taxes, which eventually led to the County's foreclosure upon these lands, one of the 500-

acre tracts in 1991 and one of the 500-acre tracts in 1995. The County acquired title in good faith

and used foreclosure protocol.


18. Plaintiff has been in possession of the real property described in paragraph 3 of this

complaint by virtue of will, said property having formerly belong to Plaintiffs parents, said will

being on file in the counties where Plaintiffs parents became deceased, by Plaintiffs mother,

and recorded in the Laurens County Registry in South Carolina.


19. Plaintiff has not been assessed any taxes or assessments against the real property described in

paragraph 3 of this complaint during the 5-year period, as Plaintiffs interest is not taxable.


20. Defendant claims an estate or interest in the real property described in paragraph 4 that

creates ambiguity in and to Plaintiffs interest.



          Case 2:20-cv-00030-BO Document 1 Filed 06/01/20 Page 7 of 10
21. Defendant's claim prevents Plaintiff from accurately marketing her interest and exposes

Plaintiff to risk of material exaggeration, misstatement, and/or potential loss due to ambiguity in

quantifying and valuing Plaintiffs property described in [Exhibits B and C].


                                Plaintiff seeks the following relief:


1. For judgment that Defendant has a right, title, estate, or interest in or lien on property totaling

8,112 acres, and only 8,112 acres, as detailed in the legal description of [Exhibits Band C] of the,

Tyrrell County Registry;


2. For relief of ambiguity of the interests, both surface and subsurface, contained in [Exhibits B

and C] of the Tyrrell County Registry;


3. To update [Exhibits Band C] with correeted legal description so as to eliminate any question

or doubt as to the location of the boundary lines


4. To summarize the rights of the interest holders in [Exhibits Band C] so as to remove any

doubt regarding the amounts of acreage provided by these rights.


5. For other and further relief that the Court deems just and prompt.




          Case 2:20-cv-00030-BO Document 1 Filed 06/01/20 Page 8 of 10
                                                                                                         \
SIGNATURE:



                                        Jennifer King

DATE:




                                      VERIFICATION


I, Jennifer King, am the Plaintiff in the above-entitled action. I have read the foregoing
                                                          )

complaint and know the contents thereof. The same is true of my own knowledge, except as

to those matters which are therein alleged on information and belief, and as to those

matters, I believe it to be true.


I declare under penalty of perjury that t4e foregoing is true and correct and that this

declaration was executed at 3073 Huntington Dr., Spartanburg, SC 29302.




SIGNATURE:                            _____r49_--h',,----------
                ----'-fW'--=-...,,....H.c
                                       Jennifer King




          Case 2:20-cv-00030-BO Document 1 Filed 06/01/20 Page 9 of 10
CERTIFICATE OF SERVICE:

 I


I certify that I have served a copy of Complaint for: Quiet Title, Resolution of Boundary Dispute,

and Declaration to Rights on May 27th, 2020 by mail, return receipt requested on the following:

Jennifer King




                                                                                    Jennifer King


                                                                             3073 Huntington Dr.


                                                                          Spartanburg, SC 29302


                                                                                  (864) 590-6462




                                                                                  May 27th, 2020




         Case 2:20-cv-00030-BO Document 1 Filed 06/01/20 Page 10 of 10
